January 28, 2011


Mr. Graham Baker
The Law Office of Graham Baker, PLLC.
926 Chulie Drive
San Antonio, TX 78216
Mr. Kyle Corey
3508 Watercrest Ct.
Dallas, TX 75234

RE:   Case Number:  09-0480
      Court of Appeals Number:  05-09-00121-CV
      Trial Court Number:  DF-98-15998

Style:      IN THE INTEREST OF C.H.C., A CHILD

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Christina     |
|   |Hawkins           |
|   |Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |